COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00510-CR


David Franklin Ashworth                 §    From Criminal District Court No. 4

                                        §    of Tarrant County (1265594D)

v.                                      §    December 6, 2012

                                        §    Per Curiam

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM
                         COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00510-CR


DAVID FRANKLIN ASHWORTH                                            APPELLANT

                                       V.

THE STATE OF TEXAS                                                      STATE


                                    ----------

      FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY

                                    ----------

                         MEMORANDUM OPINION1

                                    ----------

      On May 3, 2012, as part of a plea-bargain agreement, Appellant David

Franklin Ashworth pled guilty to burglary of a building, and the trial court

sentenced him to eighteen months’ confinement in a state-jail facility. Also on

May 3, 2012, the trial court certified that this is a plea-bargain case and that

Appellant has no right of appeal.



      1
       See Tex. R. App. P. 47.4.


                                        2
        Despite the trial court’s certification, Appellant filed a pro se notice of

appeal on October 12, 2012.        On October 31, 2012, we notified Appellant’s

counsel and Appellant that the trial court’s certification indicating that Appellant

had no right of appeal had been filed in this court and that this appeal could be

dismissed unless Appellant or any party desiring to continue the appeal filed a

response showing grounds for continuing the appeal on or before November 12,

2012.      See Tex. R. App. P. 25.2(d), 44.3.      To date, we have received no

response.

        Rule 25.2(a)(2) limits the right of appeal in a plea-bargain case to matters

that were raised by written motion filed and ruled on before trial or to cases in

which the appellant obtained the trial court’s permission to appeal. Tex. R. App.

P. 25.2(a)(2). The trial court’s certification shows that Appellant did not obtain

the trial court’s permission to appeal, and Appellant does not challenge a pretrial

ruling on a written motion or the validity of his waiver of the right to appeal such a

motion, which the record shows he waived as part of the plea-bargain

agreement. Accordingly, we dismiss this appeal. See Tex. R. App. P. 25.2(d),

43.2(f).


                                                    PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 6, 2012


                                          3